DETAILED ACTION
1.	This Office Action is in response to Applicant’s Remarks filed on 08/11/2019. Claims 1-6, as filed on 01/23/2020, remain the pending claims. No amendments were filed by Applicant in this most recent response.

2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

3.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

4.	The rejection of claims 1-6 under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention is withdrawn in view of Applicant’s arguments filed on 08/11/2021. Upon further review, the two seemingly unrelated parameters are correlated within the claim and are required features of the redox flow battery. For example, in relation (A) a compression ratio of the electrodes y is less than a thickness of the membrane x [expressed in claim 1 as y < x + 60].


Information Disclosure Statement (IDS)
5.	In light of Applicant’s Remarks, the IDS filed on 01/23/2020 has been fully considered by the Examiner. A new initialed copy is attached.
Response to Arguments
6.	Applicant’s arguments, filed 08/11/2019, with respect to the rejection(s) of claim(s) 1-6 under 35 U.S.C. 102(a)(2) as anticipated by or 35 U.S.C. 103 as obvious over Bai et al. (CN 106532069 A) and Darling et al. (US 2014/0302423 A1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made below.


Claim Rejections - 35 USC § 103
7.	Claims 1-6 are rejected under 35 U.S.C. 103 as unpatentable over Weber et al. (US 2019/0097241 A1; hereinafter “Weber”).
	As to claim 1, Weber teaches a redox flow battery (see para. 0064, 0199, 0204) comprising: a membrane (see para. 0178-0179: ion exchange membranes, e.g. fluoropolymers, are particularly useful ion permeable membranes; note that these are the same type and material of membranes recited in the present specification at pg. 9) and electrodes that are disposed in a compressed state on both sides of the membrane and sandwich the membrane (see FIG. 3, reproduced below, and para. 0200: electrochemical cell 300 includes porous electrodes 40 and ion permeable membrane 20; para. 0153: during use, an electrochemical cell is typically under compression; para. 0168: compression forces; para. 0202: facilitate compression of the cell assembly; see Table 2 on pg. 38: compression %), the electrodes are formed from carbon felt, carbon cloth, or carbon paper (see para. 0065, 0186: particularly useful porous electrode materials include carbon papers, carbon felts and carbon cloths). 

    PNG
    media_image1.png
    922
    755
    media_image1.png
    Greyscale

Regarding the relations A and B defined in claim 1, Weber teaches electrodes formed from carbon felt, carbon cloth or carbon paper (see para. 0186), i.e. formed from the same material as relations A and B in claim 1, and a thickness of the membrane from about 5 microns to 100 microns (see para. 0184; note the present specification at [0012]: thickness of the membrane is 5 µm or more and 60 µm or less [recited in claim 1 as 5 ≤ x ≤ 60], which falls within the range taught by Weber). See MPEP 2144.05 regarding obviousness of ranges. The two parameters, x membrane thickness and y electrodes compression ratio could be measured by one skilled in the art without undue experimentation, and then the values comparing thickness of the membrane to compression ratio of the electrodes calculated accordingly. It follows that since the same materials/thickness are taught by Weber, it would have been obvious to one skilled in the art before the effective filing date to arrive at claimed relation A and/or B.
Weber also discloses/suggests decreasing the thickness of the ion permeable membrane to decrease the cost of a redox flow battery formed therewith (see para. 0066). The fact that applicant has recognized another advantage which would flow (changing membrane thickness) cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).	It is recognized that Weber discloses interfacial regions 90 and discontinuous protection layers 10 [additional structure elements] between electrodes 40 and membrane 20 [structure elements required by instant claim 1] (see Weber FIG.3 and para. 0200). However, since claim 1 uses the transitional phrase “comprising”, these extra structural elements are not excluded. See MPEP 2111.03. Weber still teaches a redox flow battery having “electrodes disposed in a compressed state on both sides of the membrane and sandwich the membrane” as required by claim 1. Note that FIG. 3 shows electrodes on both sides of the membrane and a “sandwich” could be reasonably interpreted to include other layers. As a simple analogy, the electrodes could be “bread”, the membrane a “meat”, and other layers the “lettuce/condiments” of a sandwich. For at least these reasons, electrodes satisfying relations A and B as defined claim 1 and the resulting redox flow battery is non-obvious over Weber’s disclosure.
As to claims 2-3, Weber teaches the redox flow battery of claim 1, wherein the electrodes are formed from carbon felt (see para. 0065, 0186), wherein the thickness x (µm) of the membrane satisfies x ≤ 50 (see para. 0184: thickness of the membrane from about 5 to 10 microns). A skilled artisan could measure the thickness before and during compression, calculate the compression ratio, then convert to the relations A and B based on the data/examples in Weber (for instance, see Table 2 on pg. 38). Further, to select the thickness x of the membrane and/or its compression ratio y to the best or workable range is an engineering choice made in accordance with the specific 
As to claims 4-5, Weber teaches the redox flow battery of claim 1, wherein the electrodes are formed from carbon cloth or carbon paper (see para. 0065, 0186), and wherein the thickness x (µm) of the membrane satisfies x ≤ 50 (see para. 0184: thickness of the membrane from about 5 to 10 microns). A skilled artisan could measure the thickness before and during compression, calculate the compression ratio, then convert to the relations A and B based on the data/examples in Weber (for instance, see Table 2 on pg. 38). Further, to select the thickness x of the membrane and/or its compression ratio y to the best or workable range is an engineering choice made in accordance with the specific applications for the redox flow battery and would have been appropriately achieved by a person skilled in the art. See MPEP 2144.05. 
Further as to claims 2-5, it is noted that there is no showing of unexpected results for a thickness of the membrane x being 1-50 µm [claims 2 & 4] or a compression ratio y being ≥ 40 % [claim 3] or ≥ 20% [claim 5]. See MPEP 716.02.
As to claim 6, Weber teaches the redox flow battery of claim 1, but fails to explicitly disclose its specific gravity. However, given that that the electrode is formed from the same materials in Weber as those claimed (see para. 0065, 0186: carbon felt, carbon cloth, or carbon paper), a person having ordinary skill in the art would reasonably expect the electrode of Weber to have the claimed specific gravity because it has been held that "products of identical composition cannot have mutually exclusive properties." A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses prima facie case of obviousness has been established."


Examiner’s Note
8.	Examiner has cited particular paragraphs or figures in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. Applicant is reminded that the Examiner is entitled to give the broadest reasonable interpretation to the language of the claims. Furthermore, the Examiner is not limited to Applicants' definition which is not specifically set forth in the claims. See MPEP 2111, 2123, 2125, 2141.02 VI, and 2182.


Conclusion
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. These relevant references are cited on the PTO-892 form.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-2817. The fax phone number for the organization where this application is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KATIE L. HAMMER/Primary Examiner
Art Unit 1761                                                                                                                                                                                                        November 20, 2021